FILED
                              NOT FOR PUBLICATION                           APR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANTONIO SANTIAGO PENALOZA;                        No. 09-71251
ESMERALDA NUNEZ BENITEZ
SANTIAGO, a.k.a. Esmeralda Santiago               Agency Nos. A075-653-689
Nunez, a.k.a. Esmeralda Nunez Beniez                          A075-653-698
Santiago,

               Petitioners,                       MEMORANDUM *

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Antonio Santiago Penaloza and Esmeralda Nunez Benitez Santiago, natives

and citizens of Mexico, petition for review of the Board of Immigration Appeals’


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“BIA”) order denying their motion to reopen or reissue based on ineffective

assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen, Hernandez-Velasquez

v. Holder, 611 F.3d 1073, 1077 (9th Cir. 2010), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying petitioners’ motion as

untimely where they filed the motion more than seven years after the final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and they failed to establish the due diligence

required for equitable tolling of the filing deadline, see Iturribarria v. INS, 321
F.3d 889, 897 (9th Cir. 2003).

      In light of our disposition, we need not reach petitioners’ remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                     09-71251